            Case 2:19-cv-00098-SAB   ECF No. 1    filed 03/28/19   PageID.1 Page 1 of 5




 1   KIRK D. MILLER, P.S.
     421 W. Riverside Avenue, Suite 660
 2   Spokane, WA 99201
     (509)413-1494 Telephone
 3   (509)413-1724 Facsimile

 4

 5
                        IN THE UNITED STATES DISTRICT COURT
 6                        EASTERN DISTRICT OF WASHINGTON
     LUCAS CASE, an individual,                  ) Case No.:
 7                                               )
                    Plaintiff,                   ) COMPLAINT FOR DAMAGES
 8                                               )
              vs.                                ) JURY DEMANDED
 9                                               )
     SUTTELL & HAMMER, P.S., a                   )
10   Washington corporation; and                 )
     PORTFOLIO RECOVERY                          )
11   ASSOCIATES, LLC, a Delaware                 )
     limited liability company,                  )
12                                               )
                    Defendant.                   )
13                                               )
14                                   I. INTRODUCTION
15            Plaintiff, LUCAS CASE, brings this Complaint, by and through his
16   undersigned counsel, against Defendants Suttell & Hammer, P.S. (“Suttell”) and
17   Portfolio Recovery Associates, LLC, (“Portfolio”) for violations of the Fair Debt
18   Collections Practices Act 15 U.S.C. § 1692, et seq., (“FDCPA”).
19   ////
20   ////
      COMPLAINT - 1
21

22
       Case 2:19-cv-00098-SAB    ECF No. 1    filed 03/28/19   PageID.2 Page 2 of 5




 1                       II. JURISDICTION AND VENUE

 2       2.1   Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C.

 3             § 1337, and 28 U.S.C. § 1331. Declaratory relief is available pursuant

 4             to 28 U.S.C. § 2201 and § 2202.

 5       2.2   Venue is proper in this District under 28 U.S.C. § 1391(b) because the

 6             Defendants conduct affairs and transact business in this District, and

 7             the unlawful acts giving rise to this Complaint occurred in this District.

 8                       III.   NATURE OF THE ACTION

 9       3.1   Plaintiff brings this action for damages for Defendants’ actions of using

10             unfair and unconscionable means to collect a debt.

11       3.2   Defendants’ actions violated § 1692 et seq. of Title 15 of the United

12             States Code, commonly referred to as the Fair Debt Collection Practices

13             Act (“FDCPA”), which prohibits debt collectors from engaging in

14             abusive, deceptive, and unfair practices.

15       3.3   Plaintiff seeks damages, declaratory and injunctive relief.

16                                   IV. PARTIES

17       3.4   Plaintiff is a natural person and resident of the state of Washington and

18             is a “Consumer” as defined by 15 U.S.C § 1692(a)(3).

19       3.5   Defendants are both collection agencies that are licensed to conduct

20             business in Washington State. Portfolio’s principal business purpose is
     COMPLAINT - 2
21

22
       Case 2:19-cv-00098-SAB    ECF No. 1     filed 03/28/19   PageID.3 Page 3 of 5




 1             the collection of debts. Suttell regularly attempts to collect debts

 2             alleged to be due to another.

 3       3.6   Defendant Suttell is a “debt collector,” as defined under the FDCPA

 4             under 15 U.S.C § 1692a(6).

 5       3.7   Defendant Portfolio is a “debt collector,” (hereinafter collectively with

 6             Defendant Suttell referred to as “Defendants”) as defined under the

 7             FDCPA under 15 U.S.C § 1692a(6).

 8               IV.     PLAINTIFF’S ALLEGATIONS OF FACT

 9       4.1   Plaintiff repeats, reiterates, and incorporates the allegations contained

10             in the paragraphs above herein with the same force and effect as if the

11             same were set forth at length herein.

12       4.2   On or about June 5, 2018, Defendants served Mr. Case with a filed

13             summons and complaint in the Spokane County District Court.

14       4.3   Defendants’ filed complaint omits any reference to the original account

15             creditor, other than the last four digits of a sixteen-digit account

16             number.

17       4.4   Plaintiff did not recognize the last four digits of the account that

18             Defendants attempted to collect.

19       4.5   Plaintiff did not know what account, if any, had been sold or assigned

20             to Portfolio for collection.
     COMPLAINT - 3
21

22
       Case 2:19-cv-00098-SAB    ECF No. 1   filed 03/28/19   PageID.4 Page 4 of 5




 1       4.6   Plaintiff was confused by the Complaint’s failure to identify the

 2             creditor that was claiming entitlement to his money.

 3       4.7   Failing to identify the original creditor caused the Plaintiff stress and

 4             frustration.

 5                            V. CAUSE OF ACTION
                  Violations of the Fair Debt Collection Practices Act
 6                               15 U.S.C §1692e et seq.

 7       5.1   Plaintiff repeats, reiterates, and incorporates the allegations contained

 8             in the paragraphs above herein with the same force and effect as if the

 9             same were set forth at length herein.

10       5.2   Defendants’ failure to disclose the name of the original creditor is

11             material because it may impact how a consumer chooses to respond to

12             a lawsuit.

13       5.3   Defendants’ failure to disclose the identity of the original creditor

14             constitutes a concrete informational injury that is particularized to the

15             state-court defendant who receives the lawsuit.

16       5.4   Defendants’ debt collection efforts violated section 15 U.S.C. § 1692e

17             of the FDCPA, which prohibits any false, deceptive, or misleading

18             representation by a debt collector.

19

20
     COMPLAINT - 4
21

22
       Case 2:19-cv-00098-SAB    ECF No. 1    filed 03/28/19   PageID.5 Page 5 of 5




 1       5.5   By reason thereof, Defendants are liable to Plaintiff for judgment that

 2             Defendants’ conduct violated §1692e of the FDCPA, and damages,

 3             costs and attorney’s fees.

 4                          VI. PRAYER FOR RELIEF

 5       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

 6       6.1   Awarding Plaintiff statutory damages pursuant to the FDCPA, 15

 7             U.S.C. § 1692k(a)(2);

 8       6.2   Awarding Plaintiff actual damages sustained under the FDCPA;

 9       6.3   Plaintiff’s costs and reasonable attorney’s fees pursuant to the

10             FDCPA, 15 U.S.C. § 1692k(a)(3);

11       6.4   Declaratory judgment that Defendants’ practices violate the FDCPA;

12       6.5   Pre and post-judgment interest at twelve percent per annum;

13       6.6   Awarding Plaintiff such other and further relief as the Court may

14             deem just and proper.

15
         DATED this 28th day of March, 2019.
16
                                                Kirk D. Miller P.S.
17

18                                              /s Kirk D. Miller
                                                Kirk D. Miller, WSBA #40025
19                                              Attorney for Plaintiff

20
     COMPLAINT - 5
21

22
